Case: 19-15180    Date Filed: 05/22/2020   Page: 1 of 3



                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-15180
                           Non-Argument Calendar
                         ________________________


                    D.C. Docket No. 1:19-cr-00053-WS-B-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                     versus

TERRANCE DWAYNE WILLIAMS,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                                (May 22, 2020)

Before WILLIAM PRYOR, JILL PRYOR and MARCUS, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Williams’s plea agreement is GRANTED. As the record reflects,
               Case: 19-15180     Date Filed: 05/22/2020   Page: 2 of 3



Williams knowingly and voluntarily waived his right to appeal his sentence.

During the plea colloquy, the court specifically questioned him about the waiver,

and in describing it, the court told Williams that he was “waiving [his] right to

appeal [his] conviction and sentence either by filing a direct appeal or a collateral

appeal, with the following limited exceptions: . . . punishment in excess of the

statutory maximum, any punishment constituting an upward departure of the

guideline range, and any claim of ineffective assistance of counsel.” Williams

acknowledged that he understood the waiver’s terms. Thus, the record establishes

that Williams knowingly and voluntarily agreed to the sentence appeal waiver. See

United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (holding that a

sentence appeal waiver will be enforced if it was made knowingly and voluntarily).

      Further, no exception to the appeal waiver applies. Williams’s 151-month

prison sentence did not exceed the applicable guideline range, and it did not exceed

the statutory maximum penalty. Williams also has not raised any issues of

ineffective assistance of counsel. Moreover, Williams’s counsel filed an Anders

brief conceding that the appeal waiver was made knowingly and voluntarily, thus

barring his appeal. Finally, although Williams objected to his career-offender

status during sentencing, an enforceable appeal waiver is not made unenforceable

by issues disputed at sentencing and waives the right to appeal debatable legal




                                           2
              Case: 19-15180    Date Filed: 05/22/2020   Page: 3 of 3



issues. See United States v. Bascomb, 451 F.3d 1292, 1296 (11th Cir. 2006);

United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005).

      Accordingly, we grant the government’s motion to dismiss Williams’s

appeal pursuant to the sentence appeal waiver.

      DISMISSED.




                                        3